  Case 19-28076      Doc 39    Filed 02/08/21 Entered 02/08/21 15:24:01         Desc Main
                                 Document     Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                       )   BANKRUPTCY CASE
                                             )
PETER GIANNAKARIS,                           )   NO.: 19-28076-DDC
                                             )
         Debtor.                             )   CHAPTER 13
                                             )
                                             )   JUDGE: DAVID D. CLEARY
                                             )


                               CERTIFICATE OF SERVICE

TO: SEE ATTACHED ADDRESSES

                                     CERTIFICATION

I, the undersigned Attorney, Certify that I served a copy of this Amended Notice to the
Addresses attached by electronic notice through ECF or by depositing the same at the U.S.
Mail at 1 N. Dearborn Suite 1200, Chicago, IL 60602 at 5:00 P.M. on February 8, 2021, with
proper postage prepaid.
                                                       McCalla Raymer Leibert Pierce,
                                                       LLC
                                                       /s/ Dana O'Brien
                                                       ARDC# 6256415
                                                       1 N. Dearborn Suite 1200
                                                       Chicago, IL 60602
                                                       (312) 346-9088

File No. BK-018876-19
  Case 19-28076        Doc 39   Filed 02/08/21 Entered 02/08/21 15:24:01      Desc Main
                                  Document     Page 2 of 4



                                      SERVICE LIST

To Trustee:                                            by Electronic Notice through ECF
Marilyn O. Marshall
224 South Michigan
Suite 800
Chicago, IL 60604


To Debtor:
Peter Giannakaris                                      Served via U.S. Mail
1300 E Mulberry Ln
Mount Prospect, IL 60056


To Attorney:                                           by Electronic Notice through ECF
David H Cutler
Cutler & Associates, Ltd.
4131 Main Street
Skokie, IL 60076


McCalla Raymer Leibert Pierce, LLC
Attorney For: Creditor
1 N. Dearborn Suite 1200
Chicago, IL 60602
(312) 346-9088
  Case 19-28076        Doc 39    Filed 02/08/21 Entered 02/08/21 15:24:01            Desc Main
                                   Document     Page 3 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
PETER GIANNAKARIS,                              )   NO.: 19-28076-DDC
                                                )
         Debtor.                                )   CHAPTER 13
                                                )
                                                )   JUDGE: DAVID D. CLEARY
                                                )


         PENNYMAC LOAN SERVICES, LLC’s, AMENDED NOTICE OF
       DEBTOR’S REQUEST FOR FORBEARANCE EXTENSION DUE
                     TO THE COVID-19 PANDEMIC

         Now comes Creditor PennyMac Loan Services, LLC (“Creditor”), by and

through undersigned counsel, and hereby submits Notice to the Court of the Debtor’s request for

mortgage payment forbearance based upon a material financial hardship caused by the COVID

19 pandemic.

         The Debtor recently contacted Creditor requesting a forbearance and has elected to not

tender mortgage payments to Creditor that would come due on the mortgage starting April 1,

2020 through June 1, 2020. Debtor has contacted Creditor seeking additional time to forbear

mortgage payments that would come due July 1, 2020 through March 1, 2021 for a total of 12

months. Creditor has granted the Debtor’s forbearance request. Creditor, at this time, does not

waive any rights to collect the payments that come due during the forbearance period.

Furthermore, Creditor does not waive its rights under other applicable non bankruptcy laws and

regulations, including, but not limited to, RESPA, and the right to collect on any post-petition

escrow shortage. Creditor holds a secured interest in real property commonly known as 1300 E

Mulberry Ln Mount Prospect, IL 60056 as evidenced by claim number 7-1 on the Court’s claim

register.
  Case 19-28076       Doc 39     Filed 02/08/21 Entered 02/08/21 15:24:01             Desc Main
                                   Document     Page 4 of 4

       Per the request, Debtor will resume Mortgage payments beginning April 1, 2021 and will

be required to cure the delinquency created by the forbearance period (hereinafter

“forbearance arrears”). Creditor has retained undersigned counsel to seek an agreement with

Debtor regarding the cure of the forbearance arrears and submit that agreement to the Court for

approval. If Debtor fails to make arrangements to fully cure the forbearance arrears, Creditor

reserves it rights to seek relief from the automatic stay upon expiration of the forbearance period.

       In the event it is not the intent of the Debtor to extend the COVID-19 forbearance period,

upon receipt of notification from the Debtor or Debtor’s counsel, the forbearance extension will

be cancelled and this notice will be withdrawn.




                                                      Respectfully submitted,
                                                   /s/ Dana O'Brien
                                                      Attorney for Creditor
                                                      IL Bar No. 6256415
                                                      McCalla Raymer Leibert Pierce, LLC
                                                      1544 Old Alabama Road
                                                      Roswell, GA 30076
                                                      (678) 281-6444
                                                       dana.obrien@mccalla.com
